November 5, John Lowber, (907) 868-5628; jlowber@gci.com Bruce Broquet, (907) 868-6660; bbroquet@gci.com David Morris, (907) 265-5396; dmorris@gci.com FOR IMMEDIATE RELEASE GCI REPORTS PRELIMINARY THIRD QUARTER 2 · Consolidated revenue of $151.2 million · EBITDAS of $46.7 million · Net income of $0.6 million or $0.01 per diluted share ANCHORAGE, AK GCI (NASDAQ:GNCMA) today reported preliminary third quarter 2008 revenues of $151.2 million, an increase of 12.8 percent over the third quarter of 2007. Third quarter 2008 earnings before interest, taxes, depreciation, amortization and share based compensation expense (EBITDAS) totaled $46.7 million and includes a $0.6 million non-cash charge attributable to a charitable gift of broadband capacity to the University of Alaska. EBITDAS increased $7.7 million or 19.9 percent from the third quarter of 2007. The increase in EBITDAS was attributable to growth in all segments except network access. GCI’s third quarter 2008 net income is $0.6 million, or earnings per diluted share of $0.01. The company’s third quarter net income compares to net income of $3.0 million, or earnings per diluted share of $0.05 in the same period of 2007. Net income for the third quarter of 2008 also includes the $0.6 million non-cash charge. GCI’s third quarter results are preliminary due to the pending completion of certain depreciation calculations for the company’s wireless subsidiary Alaska DigiTel as described below. Third quarter 2008 revenue increased along all products lines, excluding voice when compared to the prior year. Revenues for the company increased $8.8 million, or 6.2 percent, over second quarter 2008 revenues of $142.5 million. Third quarter EBITDAS of $46.7 million increased 6.5 percent from $43.8 million in the second quarter of 2008. “We are very pleased to report another quarter of record revenue and EBITDAS,” said GCI president Ron Duncan. “GCI’s solid third quarter financial results are accompanied by excellent customer metrics.
